


Exhibit 10.7
    
Non-Employee Directors
PACIRA PHARMACEUTICALS, INC.
RESTRICTED STOCK UNIT AWARD NOTICE
AMENDED AND RESTATED 2011 STOCK INCENTIVE PLAN
Pacira Pharmaceuticals, Inc. (the "Company") hereby grants to Participant a
Restricted Stock Unit Award (the "Award"). The Award is subject to all the terms
and conditions set forth in this Restricted Stock Unit Award Notice (the "Award
Notice") and in the Restricted Stock Unit Award Agreement and the Pacira
Pharmaceuticals, Inc. Amended and Restated 2011 Stock Incentive Plan (the
"Plan"), which are incorporated into the Award Notice in their entirety.
Participant:
______________
Grant Date:
________ __, 20__
Vesting Commencement Date:
________ __, 20__
Number of Restricted Stock Units:
__________
Vesting Schedule:







Additional Terms/Acknowledgement: The undersigned Participant acknowledges
receipt of, and understands and agrees to, the Award Notice, the Restricted
Stock Unit Award Agreement and the Plan Summary for the Plan. Participant
further acknowledges that as of the Grant Date, the Award Notice, the Restricted
Stock Unit Award Agreement and the Plan set forth the entire understanding
between Participant and the Company regarding the Award and supersede all prior
oral and written agreements on the subject.


PACIRA PHARMACEUTICALS, INC.


By: ________________________________
Its: ________________________________
PARTICIPANT




 [Name]
 
 
Address:
Attachments:
1. Restricted Stock Unit Award Agreement
2. Plan Summary
 















--------------------------------------------------------------------------------




Non-Employee Directors


PACIRA PHARMACEUTICALS, INC.


AMENDED AND RESTATED 2011 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to your Restricted Stock Unit Award Notice (the "Award Notice") and
this Restricted Stock Unit Award Agreement (this "Agreement"), Pacira
Pharmaceuticals, Inc. (the "Company") has granted you a Restricted Stock Unit
Award (the "Award") under its Amended and Restated 2011 Stock Incentive Plan
(the "Plan") for the number of Restricted Stock Units indicated in your Award
Notice. Capitalized terms not explicitly defined in this Agreement but defined
in the Plan shall have the same definitions as in the Plan.
The details of the Award are as follows:
1.
Vesting

The Award will vest according to the vesting schedule set forth in the Award
Notice (the "Vesting Schedule"). One share of the Company's Common Stock will be
issuable for each Restricted Stock Unit that vests. Restricted Stock Units that
have vested and are no longer subject to forfeiture according to the Vesting
Schedule are referred to herein as "Vested Units." Restricted Stock Units that
have not vested and remain subject to forfeiture under the Vesting Schedule are
referred to herein as "Unvested Units." The Unvested Units will vest (and to the
extent so vested cease to be Unvested Units remaining subject to forfeiture) in
accordance with the Vesting Schedule (the Unvested and Vested Units are
collectively referred to herein as the "Units"). As soon as practicable, but in
any event within 60 days, after Unvested Units become Vested Units, the Company
will settle the Vested Units by issuing to you one share of the Company's Common
Stock for each Vested Unit. The Award will terminate and the Unvested Units will
be subject to forfeiture upon your Termination of Service as set forth in
Section 2.
2.
Termination of Service

If you cease to be an employee, officer, or director of, or consultant or
advisor to, the Company for any reason, any portion of the Award that has not
vested will immediately terminate and all Unvested Units shall immediately be
forfeited without payment of any further consideration to you.
3.
Securities Law Compliance

3.1    You represent and warrant that you (a) have been furnished with a copy of
the prospectus for the Plan and all information which you deem necessary to
evaluate the merits and risks of receipt of the Award, (b) have had the
opportunity to ask questions and receive answers concerning the information
received about the Award and the Company, and (c) have been given the
opportunity to obtain any additional information you deem necessary to verify
the accuracy of any information obtained concerning the Award and the Company.
3.2    You hereby agree that you will in no event sell or distribute all or any
part of the shares of the Company's Common Stock that you receive pursuant to
settlement of this Award (the "Shares") unless (a) there is an effective
registration statement under the Securities Act and applicable state securities
laws covering any such transaction involving the Shares or (b) the Company
receives an opinion of your legal counsel (concurred in by legal counsel for the
Company) stating that such transaction is exempt from




--------------------------------------------------------------------------------




registration or the Company otherwise satisfies itself that such transaction is
exempt from registration. You understand that the Company has no obligation to
you to maintain any registration of the Shares with the Securities and Exchange
Commission and has not represented to you that it will so maintain registration
of the Shares.
3.3    You confirm that you have been advised, prior to your receipt of the
Shares, that neither the offering of the Shares nor any offering materials have
been reviewed by any administrator under the Securities Act or any other
applicable securities act (the "Acts") and that the Shares cannot be resold
unless they are registered under the Acts or unless an exemption from such
registration is available.
3.4    You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys' fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.
4.
Transfer Restrictions

Units shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law; provided, however, that
you may transfer Units gratuitously to or for the benefit of any of your
immediate family members, a family trust or other entity established for your
benefit and/or for the benefit of your immediate family members if the Company
would be eligible to use a Form S-8 under the Securities Act for the
registration of the sale of the Shares to such proposed transferee; provided
further, that the Company will not be required to recognize any such permitted
transfer until such time as such permitted transferee, as a condition to such
transfer, delivers to the Company a written instrument in form and substance
satisfactory to the Company confirming that such transferee will be bound by all
the terms and conditions of the Award.
5.
No Rights as Stockholder

You shall not have voting or other rights as a stockholder of the Company with
respect to the Units.
6.
Independent Tax Advice

You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Units and Shares may be complicated. These tax consequences
will depend, in part, on your specific situation and may also depend on the
resolution of currently uncertain tax law and other variables not within the
control of the Company. You are aware that you should consult a competent and
independent tax advisor for a full understanding of the specific tax
consequences to you of receiving the Units and receiving or disposing of the
Shares. Prior to executing the Award Notice, you either have consulted with a
competent tax advisor independent of the Company to obtain tax advice concerning
the receipt of the Units and the receipt or disposition of the Shares in light
of your specific situation or you have had the opportunity to consult with such
a tax advisor but chose not to do so.
7.    Book Entry Registration of the Shares
The Company will issue the Shares by registering the Shares in book entry form
with the Company's transfer agent in your name and the applicable restrictions
will be noted in the records of the Company's transfer agent and in the book
entry system.




--------------------------------------------------------------------------------




8.
Withholding

You are ultimately responsible for all taxes owed in connection with the Award
(e.g., at grant, vesting and/or upon receipt of the Shares), including any
federal, state, local or foreign taxes of any kind required by law to be
withheld by the Company in connection with the Award, including FICA or any
other tax obligation (the "Tax Withholding Obligation"), regardless of any
action the Company takes with respect to any such Tax Withholding Obligation.
The Company makes no representation or undertaking regarding the adequacy of any
tax withholding made in connection with the Award. The Company has no obligation
to deliver Shares pursuant to the Award until you have satisfied the Tax
Withholding Obligation.
9.
General Provisions

9.1    Assignment. The Company may assign its rights under this Agreement at any
time, whether or not such rights are then exercisable, to any person or entity
selected by the Company's Board of Directors.
9.2    No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.
9.3    Undertaking. You hereby agree to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you or the Units pursuant to the express
provisions of this Agreement.
9.4    Agreement Is Entire Contract. This Agreement, the Award Notice and the
Plan constitute the entire contract between the parties hereto with regard to
the subject matter hereof. This Agreement is made pursuant to the provisions of
the Plan and will in all respects be construed in conformity with the express
terms and provisions of the Plan.
9.5    Successors and Assigns. The provisions of this Agreement will inure to
the benefit of, and be binding on, the Company and its successors and assigns
and you and your legal representatives, heirs, legatees, distributees, assigns
and transferees by operation of law, whether or not any such person will have
become a party to this Agreement and agreed in writing to join herein and be
bound by the terms and conditions hereof.
9.6    No Employment or Service Contract. Nothing in this Agreement will affect
in any manner whatsoever the right or power of the Company, or a related
corporation, to terminate your employment or services on behalf of the Company,
for any reason, with or without Cause.
9.7    Section 409A Compliance. Payments made pursuant to this Agreement and the
Plan are intended to qualify for an exception from or comply with Section 409A
of the Code. Notwithstanding any other provision in the Plan or this Agreement
to the contrary, the Plan Administrator reserves the right, but shall not be
required to, unilaterally amend or modify the terms of this Agreement and/or the
Plan as it determines necessary or appropriate, in its sole discretion, to avoid
the imposition of interest or penalties under Section 409A of the Code;
provided, however, that the Company makes no representation that that the Award
shall be exempt from or comply with Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to the Award. No
provision of this Agreement or the Award Notice shall be interpreted or
construed to transfer any liability for failure to comply with Section




--------------------------------------------------------------------------------




409A of the Code from you or any other individual to the Company. By executing
the Award Notice, you agree that you shall be deemed to have waived any claim
against the Company with respect to any such tax consequences.
9.8    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but which, upon execution, will
constitute one and the same instrument.




